



Exhibit 10.2


FIRST INTERNET BANCORP
2013 EQUITY INCENTIVE PLAN
DIRECTOR RESTRICTED STOCK
AWARD AGREEMENT
(Non-Employee Director)


This Award Agreement (“Award Agreement”), effective as of _________ ___, _____,
is by and between First Internet Bancorp, an Indiana corporation (the
“Company”), and the Non-Employee Director designated below (“Participant”).
Unless otherwise defined herein, the terms defined in the First Internet Bancorp
2013 Equity Incentive Plan (the “Plan”), shall have the same defined meanings in
this Award Agreement.
I.
NOTICE OF GRANT

Subject to the terms and conditions of the Plan and this Award Agreement, the
Company has granted the Participant an Award of Restricted Stock, and the
Participant hereby accepts the Award, as follows:
Participant
 
Service Year
 
Date of Grant
 
Number of Shares of Restricted Stock Granted
 
Vesting Schedule
 



II.     TERMS OF THE AWARD
1.Grant of Award. The Company hereby grants to the Participant the number of
shares of Restricted Stock set forth in the Notice of Grant, subject to the
terms and conditions of the Plan, which are incorporated herein by reference.
Upon vesting in accordance with the Plan and this Award Agreement, each share of
Restricted Stock shall represent one Share.


2.Vesting. Unless otherwise provided in this Award Agreement or in the Plan, the
shares of Restricted Stock shall become fully vested and nonforfeitable in one
or more installments in accordance with the Vesting Schedule set forth in the
Notice of Grant.


3.Restriction Period. Except as otherwise provided in this Award Agreement or
the Plan, Participant may not sell, assign, transfer, pledge or otherwise
dispose of or encumber the Restricted Stock, or any interest therein, until his
or her rights in such Restricted Stock have vested, and any purported sale,
assignment, transfer, pledge or other disposition or encumbrance in violation of
this Award Agreement or the Plan will be void and of no effect.


4.Voting. Participant shall have the right to vote the unvested shares of
Restricted Stock.


5.Dividends. Cash dividends shall be paid to the Participant on both the vested
and unvested portions of the Award. Any stock dividends paid on or additional
Shares issued with respect to any unvested portion of the Award will be treated
as an equivalent number of shares of Restricted Stock subject to the same
restrictions that apply to the Award.


6.Change in Control. As provided in the Plan, upon the occurrence of a Change in
Control, the Restricted Stock may vest prior to the time provided for under the
Vesting Schedule set forth in the Notice of Grant.


7.Section 83(b) Election. If the Participant makes an election pursuant to
Internal Revenue Code Section 83(b), to include in gross income the value of
Restricted Stock transferred under this Award Agreement, the Participant shall
immediately provide the Company a copy of the election notice submitted to the
Internal Revenue Service.


8.Tax Consequences. THE PARTICIPANT SHOULD CONSULT A TAX ADVISER BEFORE THE
RESTRICTED STOCK VESTS, BEFORE MAKING AN ELECTION UNDER INTERNAL REVENUE CODE
SECTION 83(B), OR BEFORE DISPOSING OF THE SHARES.





--------------------------------------------------------------------------------





9.Entire Agreement; Governing Law. The Plan is incorporated herein by reference.
The Plan and this Award Agreement constitute the entire agreement of the parties
with respect to the subject matter hereof and supersede in their entirety all
prior undertakings and agreements of the Company and Participant with respect to
the subject matter hereof, and may not be modified adversely to the
Participant’s interest except by means of a writing signed by the Company and
Participant. This Award Agreement is governed by the internal substantive laws
but not the choice of law rules of Indiana.


10.Notices. All notices and other communications required or permitted under
this Award Agreement shall be written and delivered personally or sent by
registered or certified first-class mail, postage prepaid and return receipt
required, addressed as follows: if to the Company, to the Company’s executive
offices in Indianapolis, Indiana, and if to the Participant or his or her
successor, to the residence address last furnished by the Participant to the
Company. Notwithstanding the foregoing, the Company may authorize notice by any
other means it deems desirable or efficient at a given time, such as notice by
facsimile or electronic mail (e-mail). Participant agrees to notify the Company
upon any change in the Participant’s residence address.


11.No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THIS AWARD DOES NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS A SERVICE PROVIDER FOR ANY PERIOD, OR AT ALL.


12.Plan Controlling. In the event of a conflict between the terms and conditions
of the Plan and this Award Agreement, the terms and conditions of the Plan shall
prevail. Participant acknowledges receipt of a copy of the Plan and represents
that he or she is familiar with the terms and provisions thereof, and hereby
accepts the Restricted Stock, subject to all of the terms and provisions
thereof. Participant has reviewed the Plan and this Award Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Award Agreement and fully understands all provisions of the Award
Agreement. Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Committee upon any questions arising
under the Plan or this Award Agreement.


[Signature Page Follows]









--------------------------------------------------------------------------------






The Company and the Participant have executed this Award Agreement as of the
date first written above.
PARTICIPANT
FIRST INTERNET BANCORP
 
By:
 






